The opinion of the court was delivered by
Barrett, J.
In Jackson v. Myers, 3 Johns., 383, Kent, Ch. J., used this language : “ The intent, when apparent and not repugnant to any rule of law, will control technical terms; for the intent, and not the words, is the essence of every agreement. In the exposition of deeds, the construction must be upon the view and comparison of the whole instrument, and with a view to give every part of it meaning and effect.” The idea thus expressed is adopted and carried into effect in the case of Flagg, adm'r., v. Fames et al., 40 Vt., 16 ; and in the opinion drawn up by #udge Kellogg, the whole subject is discussed with great fullness and ample learning. In Oolby v. Colby, 28 Vt., 10, there had been a practical application of the same doctrine, and to the same effect.
Regarding the true view of the law to be well settled by the cases above cited, we have in the present case but to make application of it, and educe the just result as between the parties.
*234It seems to' us that the intent of both parties is clearly manifested by the instrument, and that such intent is' not repugnant to any rule of law. •
Two leading objects seem to have been in view, viz.: 1st — To secure such help to the father in carrying on the land as he might need, with a current compensation to the son for so doing in the share he was to have of the products; and 2d — To give the property named in the deed to the son, in case he survived the father — having complied with the condition as to helping do the work on the farm.
But by the express provision of the deed, the title was not to take effect in the son unless he should outlive the father. The language is significant, and explicit:
“ Provided, nevertheless, and it is hereby further understood, that this deed is to be upon the following conditions, viz.: * * * (see the provision of the deed, supra,') then this deed to be and remain,” &c.
In view of the instrument, there is little occasion to go into the learning of conditions precedent and subsequent. .
Judgment affirmed.